1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   GREGORY ELL SHEHEE,                              )   Case No.: 1:14-cv-00706-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER VACATING TELEPHONIC TRIAL
13          v.                                            CONFIRMATION HEARING AND TRIAL
                                                      )   DATES TO BE RESCHEDULED, IF
14                                                    )   NECESSARY, AFTER RESOLUTION OF THE
     REDDING, et al.,
                                                      )   PENDING MOTION FOR SUMMARY
15                  Defendants.                       )   JUDGMENT
                                                      )
16                                                    )   ( Doc. No. 158)

17          At the time this action was filed, Plaintiff Gregory Ell Shehee was a civil detainee proceeding

18   pro se in a civil rights action pursuant to 42 U.S.C. § 1983.

19          On August 14, 2019, the Court issued the second scheduling order setting the case for jury trial

20   on April 7, 2020, and a telephonic trial confirmation hearing on February 3, 2020.

21          On October 8, 2019, the Court granted Defendants’ motion to amend the scheduling order and

22   extended the deadline to file a dispositive motion to December 16, 2019. (Doc. No. 169.)

23          On December 13, 2019, Defendants filed a motion for summary judgment. (Doc. No. 170.)

24   ///

25   ///

26   ///
27   ///

28   ///

                                                          1
1             In light of the fact that Defendants’ have filed a motion for summary judgment which is

2    pending before the Court and may resolve some (or all) of the claims in the instant action, the Court

3    HEREBY VACATES the telephonic trial confirmation hearing set for February 3, 2020 and the jury

4    trial set for April 7, 2020, to be rescheduled, if necessary, after resolution of Defendants’ motion for

5    summary judgment.

6
7    IT IS SO ORDERED.

8    Dated:     January 28, 2020
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
